Case: 16-15175   Date Filed: 07/07/2017   Page: 1 of 5


                                                        [DO NOT PUBLISH]



            IN THE UNITED STATES COURT OF APPEALS

                    FOR THE ELEVENTH CIRCUIT
                      ________________________

                            No. 16-15175
                        Non-Argument Calendar
                      ________________________

                 D.C. Docket No. 9:14-tp-80027-DMM-1



UNITED STATES OF AMERICA,

                                                              Plaintiff-Appellee,

                                   versus

REIDAR CARROLL ARDEN,

                                                         Defendant-Appellant.

                      ________________________

               Appeal from the United States District Court
                   for the Southern District of Florida
                     ________________________

                              (July 7, 2017)

Before TJOFLAT, WILLIAM PRYOR, and JULIE CARNES, Circuit Judges.

PER CURIAM:
               Case: 16-15175     Date Filed: 07/07/2017    Page: 2 of 5


      Defendant Reidar Arden appeals the district court’s order modifying the

terms of his supervised release to include four months of home detention with

electronic monitoring. On appeal, Defendant argues that his supervised release

revocation proceedings violated his due process rights because there was an

insufficient factual basis to support Defendant’s admission to having violated the

terms of his supervised release. After careful review, we affirm.

I.    BACKGROUND

      In 2009, Defendant was found guilty of conspiracy, interstate transportation

of stolen checks, and money laundering in the Eastern District of Pennsylvania.

The district court sentenced him to 96 months’ imprisonment, followed by 3 years

of supervised release. Upon his release from custody on the above convictions,

Defendant began his term of supervised release in March 2014.

      In July 2014, jurisdiction over his term of supervised release was transferred

to the Southern District of Florida. Before Defendant’s term of supervised release

expired, the probation officer filed a petition with the district court alleging that

Defendant had violated a special condition of his supervised release by engaging in

employment that deals with telemarketing. According to the petition, Defendant

was operating a website where he marketed his skills as a “sentencing mitigation

specialist.”




                                            2
              Case: 16-15175     Date Filed: 07/07/2017    Page: 3 of 5


      At the supervised release revocation hearing, the district court explained that

although it was not clear that Defendant had engaged in classic telemarketing, it

appeared that he had been lying to probation about his employment. Following a

brief recess between defense counsel and the Government, defense counsel

informed the court that Defendant was prepared to enter an admission to the

“technical violation” of supervised release. Defense counsel also stated that the

parties recommended that the court modify Defendant’s supervised release to

include four months of electronic monitoring, with all other terms to remain the

same. Defendant subsequently admitted the violation and indicated that he agreed

with the parties’ proposed resolution. Based on his admission and the agreement

of the parties, the district court concluded that Defendant violated the terms of his

supervised release and modified the terms to include four months of home

detention with electronic monitoring. Defendant indicated that he did not have any

objections to the manner in which the sentence was imposed.

      Following the hearing, the district court entered judgment modifying the

terms of Defendant’s supervised release to include four months of home detention

with electronic monitoring. The order stated that Defendant was responsible for

paying for the cost of the electronic monitoring equipment.




                                          3
                Case: 16-15175       Date Filed: 07/07/2017       Page: 4 of 5


II.    DISCUSSION 1

       Defendant argues for the first time on appeal that the district court violated

his due process rights by accepting his admission to the supervised release

violation because the Government did not present a sufficient factual basis to

support the violation.

       We review the district court’s modification of the terms of supervised

release for abuse of discretion. See United States v. Serrapio, 754 F.3d 1312, 1318

(11th Cir. 2014) (reviewing the modification of probation conditions for abuse of

discretion); United States v. Frazier, 26 F.3d 110, 112 (11th Cir. 1994) (reviewing

the revocation of supervised release for abuse of discretion). Defendant, however,

failed to raise his due process argument before the district court, or challenge the

modification of the terms of his supervised release. In fact, after a brief recess

between the parties, defense counsel stated that Defendant was prepared to admit

that he had violated the condition of supervised release and the parties were jointly

recommending that the court modify Defendant’s supervision to include four

months of home detention with electronic monitoring. Upon further questioning

1
  The Government initially argued that Defendant’s argument on appeal challenging the
modification of the terms of his supervised release was moot because Defendant’s four-month
term of home detention with electronic monitoring had expired. We requested supplemental
letter briefs from the parties on the mootness question. In particular, we asked the parties to
address whether Defendant had suffered any collateral consequences as a result of his home
detention, such that his appeal was not moot, despite the expiration of the term of home
detention. Upon learning that Defendant was required to pay for the costs of electronic
monitoring, and had partially paid for the costs already, the Government withdrew its mootness
argument.
                                               4
              Case: 16-15175     Date Filed: 07/07/2017    Page: 5 of 5


from the court, Defendant admitted the violation and stated that he agreed with the

parties’ recommended course of action.

      On this record, Defendant invited any error in the district court’s acceptance

of his admission to the violation of supervised release and subsequent modification

of his supervision. “It is a cardinal rule of appellate review that a party may not

challenge as error a ruling or other trial proceeding invited by that party.” United

States v. Love, 449 F.3d 1154, 1157 (11th Cir. 2006) (quotations omitted).

Because Defendant invited the district court to accept his admission to the

violation and to modify the terms of his supervised release, we are precluded from

reviewing Defendant’s argument on appeal. See United States v. Silvestri, 409
F.3d 1311, 1327 (11th Cir. 2005) (“Where invited error exists, it precludes a court

from invoking the plain error rule and reversing.” (quotations omitted)).

      Accordingly, the district court’s judgment is AFFIRMED.




                                          5